DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al 2005/0145611 in view of Thommes 4,943,699 and Freeman et al 9,431,914.
Claims 1 and 11, independent claims define a welding system having a main transformer of two primary windings and a secondary winding, a power board for converting the main voltage to concerted power, a switch having an input to the power board to pass current to the main transformer, with  a
Switch passing current to the transformer, and a control board in communication with the switch for switching in a low voltage-high current configuration or a high voltage-low current configuration, one adapted for welding and the other adapted for cutting, with the plasma torch. 
Blankenship et al disclose a controller 10 that has two primary windings, and a secondary winding in each of the multiple welding schemes, see secondary windings 77 with primary windings 44, 60 and 124, in the drawings. Note use of switches for switching, and this reference does not set forth use of a pc or control board as claimed, and also does not define a switch configured to switch between the cutting and welding levels claimed, low current-high voltage and high current- low voltage, for either cutting or welding. See column 6-lines 1-67. 
However it is old in the plasma control art to have a single power supply that can switch between a cutting and a welding mode, as instantly claimed. This feature is defined in the Thommes reference, see figures 1-2, with figure 1 detailing switch s2, and figure 2 detaining primary windings L1 and L2 that use both capacitive switching element to produce either a high voltage-low current or a low 
The independent claims 1 and 11 define a power board to house the control elements, the converter and windings of Blankenship et al and the switch for switching between welding and current supply. Use of boards such as control or printed circuit boards are very conventional in power supply and control elements for industrial devices. 
The patent to Freeman et al discloses these features. See figures 15 a-c, column 17-line 55 to column 18 line 67. Use of PC boards are set forth to house transformer systems and converter circuitry, see PC board 108. Note that all of the control elements are located on the PV element 105. See column 18 lines 45-67 and note capacitive switch 32 on the board. Note board 96 in figure 15 b is a power converter board. 
In view of this disclosure it would have been obvious to mount the converter, windings and switch elements on a PC board (control board) in Blankenship et al as modified by Thommes, since the benefit of single boards to mount elements of the same field of endeavor as the instant invention, are precisely positioned on the board, leading to the benefit of more reduced individual control modules in 
Claims 2 and 12 set forth that the welding process is suitable for a high current and low voltage application of power, set forth clearly in the discussing of the Thommes reference/patent. 
Claims 3 and 13 set forth that the plasma cutting is used with high voltage and low current, clearly set forth above. 
Claims 4 and 14 define that the system is plasma cutting, clearly set forth above, see Blankenship et al and Thommes, abstracts. 
Claims 5 and 20 set forth use of additional inductances in the welding machine, clearly set forth as the inductive windings of the control system in Blankenship et al as modified, noting that use of inductive elements are considered current control also, obvious to one of ordinary skill in the art the rational being use of inductance to further modify current flow, these flows not set forth in the claims. 
Claims 6, 7 and 16 set forth use of a diode in the circuit, (use of the same conventional in circumventing backflow of current into the control system. In addition use of SCR control set forth in Thommes is considered diode protection, limiting current flow in one direction, see figure 2 and element 30 and scr1 and scr2. 
Relative to claim 8, 9, 17 and 18 use of a user interface for data entry and system choice via switching is set forth in Freeman et al, see figure 25 and paragraphs 41 and 43 in the detailed description, disclosing a user interface with bi-directional communication, with current sensing, that is an indication of either cutting or welding, low current indicating cutting, high current indicating welding. Relative to claim 9use of the welding or current selection indicates the orientation of the switch in Thommes is set forth above. 
Relative to claims 10 and 19 use of a pilot arc switching circuit is set forth in Thommes, see figure 2 and paragraphs 7 and 8 in the Detailed Description. It is not clear how the pilot is switched, but one of ordinary skill in the art would find the automatic switching in Thommes from pilot to transferred arc is beneficial and use of a separate switch is an obvious choice to one of ordinary skill in the art, switches already included on the circuit board in Blankenship et al as above modified. 
Relative to claim 15, use of the torch for gouging is within the context of both cutting and welding, use of lower current in the cutting leading to gouging in lieu of a complete cut of the work, not claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thommes 699’, Daniel 237; and Grist 359 are cited of interest for disclosing voltage/current relationships of interest to the instant disclosure.



                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


]

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp




/MARK H PASCHALL/Primary Examiner, Art Unit 3761